NATIONWIDE MUTUAL FUNDS Nationwide Portfolio Completion Fund Supplement dated July 17, 2015 to the Summary Prospectus dated March 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the information under the section entitled “Portfolio Managers” on page6 of the Summary Prospectusis deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Gary Chropuvka Managing Director and Head of Quantitative Investment Strategies – Customized Beta Strategies, GSAM Since 2013 Steve Jeneste Managing Director, GSAM Since 2015 Amna Qaiser Vice President, GSAM Since 2012 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
